ON SUGGESTION OF ERROR.
In its suggestion of error, appellee has urged with plausibility and force that there was no necessity for *Page 677 
any communication to the insured of the company's acceptance of the offer of cancellation proposed by the insured; that the insured made an offer of cancellation upon the terms that the company would respond, not by a promise of payment, but by the act of payment of the surrender value; that it was contemplated that the company would pay by its check; and that as soon as the company had drawn its check and, for the purpose of delivery to the insured, sent it to the company's agent, which was done at once, this act was a sufficient overt acceptance by the company although the check never passed out of the company's hands and the insured had received no word of what the company had done or intended to do.
There is a distinction between an offer which asks that the offeree promise to do something and an offer which proposes that the offeree shall do something; that is to say, between an offer to make an executory contract, and an offer in exchange for an act. In the latter case the performance of the act at the time and in the manner prescribed by the offer completes the contract and notice of the acceptance other than the overt performance of the act is generally unnecessary. 1 Williston on Contracts, sec. 88; 6 R.C.L., p. 607; 13 C.J., p. 284. The most frequent applications of the rule are where there are offers to members of the public, as, for instance, offers of rewards, and as to particular persons in orders for goods to be selected and shipped. But in cases of offers to the general public, as, for instance, in offers of rewards, it is not enough that an offeree shall enter upon the doing of the act; he must substantially complete it; and in cases of goods ordered it is not enough that the offeree shall merely enter upon some part of the work of filling the order, although done openly, as was held in Pioneer Box Co. v. Price Co., 132 Miss. 189, 96 So. 103, 29 A.L.R. 1349.
When the rule above mentioned is invoked and the doing *Page 678 
of the act stipulated in the offer is relied upon by the offeree as dispensing with the necessity of notice of acceptance, the act must have been performed, or at least it must have progressed to the point where what has been done cannot be undone or revoked by the offeree. It would not be dependable in law or sound in business administration to place the rule upon a less secure foundation. The check drawn by the company in this case remained at all times as completely within its control and as completely revocable as if it had never been taken out of the book of blanks upon which it was written. On the other hand, if the company had mailed the money to the insured in currency by registered letter or had sent a postoffice money order, then it could have been held, perhaps, that the act had progressed to the stage where it could be said to be substantially completed, although the money was not actually received before the death of the insured; for there, after the registered letter containing the money or postoffice money order was mailed, it would become an act irrevocable by the offeree, and the delivery to the offerer would, in point of law, be completed.
Suggestion of error overruled.